 Case: 1:16-cv-08637 Document #: 2302 Filed: 06/27/19 Page 1 of 1 PageID #:106574



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF ILLINOIS

                                           )
              Maplevale Farms, et al       )             Case No: 16 C 8637
                                           )
              v.                           )
                                           )             Judge: Thomas M. Durkin
                                           )
              Koch Foods, Inc., et al      )
                                           )

                                          ORDER

Motion hearing held on 6/27/2019. The United States motion to intervene and stay discovery is
granted. [2268] Discovery is ordered stayed through 9/27/2019. Defendants’ consent motion to
seal answers is granted. [2277] Each defendant may file under seal its answers to the
complaints and amended complaints. Each defendant shall also file public redacted versions
pursuant to Local Rule 26.2(b). A status hearing will be set before Magistrate Judge Gilbert.
[1:05]




Date: 6/27/2019                                   /s/ Thomas M. Durkin
